DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Election/Restrictions

	Newly submitted claims 29-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The non-living vesicles are district from the invention originally claimed.  The present invention recited in claims 29-36 are directed to a vesicles that have a single enzyme, while such embodiment would not be possible according to the originally claimed invention and is therefore distict.  Requests for continued examination (RCEs) may not be used as a matter of right to shift inventions.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 23 recites 	“comprising both encapsulated leucine dehydrogenase enzyme and glucose-1-dehydrogenase or glucose oxydase enzyme;”	However this limitation could mean comprising 	a) leucine dehydrogenase enzyme and glucose-1-dehydrogenase	or
	b)leucine dehydrogenase enzyme and glucose oxidase enzyme	or it could mean	A)leucine dehydrogenase enzyme and glucose-1-dehydrogenase	or 	B) just glucose oxidase enzyme	and is therefore indefinite.	Claim 23 recites “a patient's blood, plasma, serum, and/or urine sample”  However it is not clear what is required from this limitation and is therefore indefinite.	Claim 23 recites “the enzymes”  It is not clear what enzymes , “the enzymes” is referring to and is therefore indefinite.	Claim 23 recites “the sample”.  It is not clear what sample this is referring to.  It is not clear if each item in the list is a sample or if the sample is just the urine sample and is therefore indefinite.		Claim 25 recites “the patient’s sample”. There is insufficient antecedent basis for this limitation in the claim.	Claims 23 , 26, recite “the vesicles”.  It is not clear which or what vesicles this limitation is referring to.  Examiner notes that claim 23 also recites 
	(i) a composition comprising non-living vesicles comprising encapsulated leucine dehydrogenase enzyme and 	nonliving vesicles comprising encapsulated glucose-1-dehydrogenase enzyme	(ii) a composition comprising non-living vesicles comprising	Claim 25 recites “BCAA” which is an acronym and can have multiple meanings and is therefore indefinite.	Claims 26, 27 recite “NAD” which is an acronym and can have multiple meanings and is therefore indefinite.
 	Claim 24 recites “for use for the diagnosis of insulin-resistance pathology versus diabetes glycosuria in a patient”.
	However it is not clear what is required by this limitation since it seems as there is no limitation that is positively recited.   Furthermore is it not clear what diagnosis of insulin-resistance vs diabetes glycosuria means.  Does this mean that a diagnosis of each disease is performed?	Claim 27 recites “for use for the diagnostic of insulin resistance or early insulin resistance, and diabetes in a patient, wherein said method is implemented with two different populations of vesicles: 		a) a first population of vesicles comprising encapsulated:	- enzyme: leucine dehydrogenase; and	- metabolites: MTT, NAD; and	b) a second population of vesicles comprising encapsulated:	- enzyme: Glucose-1-dehydrogenase, or Glucose oxydase, and Horse radish-peroxidase (HRP); and - metabolites: resazurin. 	It is not clear how this claims adds steps to claim  25 since its seems to be partially reciting limitations from claims 23.  It is not clear what further steps are being limited and is therefore indefinite.	Claim 28 recites “Glucose-1-dehydrogenase, or Glucose oxydase, and Horse radish-peroxidase (HRP)”.  It is not clear what is required by the limitation because of the comma and “or” and “and”.
	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 26,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Boronic Acid as Glucose-Sensitive Agent Regulates Drug Delivery for Diabetes Treatment) in view of Pottala (US 2016/0357935 A1)	With respect to Claim 23 Zhao teaches	 A method for the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in a patient, said method comprising:	a) obtaining at least one of: 	(i) a composition comprising non-living vesicles comprising encapsulated  (See Page 4 Paragraph 3 and 4 The glucose-sensitive core-shell nanocarriers also could
be prepared by using mesoporous silica nanoparticles coated with dextran-maleic acid (Dex-Ma) and then grafted with AAPBA [49]. In addition, the glucose-sensitive drug carriers based on PBA also could be prepared via the complexations of PBA-functionalized materials and ortho hydroxyl groups in Dex or CS [50–52]. The PBA-functionalized glycopolymer nanoparticles for biomacromolecules delivery were also investigated [53–56].Poly(amino acid) or its derivatives, one kind of important biocompatible and biodegradable polymers, are widely used as biomedical materials due to their availability of side functional groups [57–61]. Synthetic polypeptides, especially poly(L-glutamic acid), poly(L-aspartic acid) and poly(L-lysine), could be modified due to the reactive side groups and could self-assemble into micelles, vesicles, and solid nanoparticles with controlled drug delivery capabilities) leucine dehydrogenase enzyme and nonliving vesicles comprising encapsulated glucose-1-dehydrogenase enzyme or glucose oxydase enzyme (See Page 1 Three kinds of glucose-sensitive materials, based on boronic acid (BA, particularly phenylboronic acid (PBA)), glucose oxidase (GOD), and concanavalin A (Con A), have attracted growing attention, which are utilized in self-regulated insulin delivery systems [); and/or 	(ii) a composition comprising non-living vesicles comprising both encapsulated leucine dehydrogenase enzyme and glucose-1-dehydrogenase or glucose oxydase enzyme;	b) bringing into contact said composition with a patient's blood, plasma, serum, and/or urine sample to generate an output signal resulting from enzymatic reaction(s) of the enzymes in the composition with components of the sample inside the vesicles (See Page 7 Paragraph 2 Blood samples were collected);	c) detecting or measuring the output signal generated at step b) (See Page 8 Paragraph 1 The results illustrated that the double-layered nanogel could stabilize the encapsulated insulin and decrease glucose concentration with reduced injection numbers.). 	However Zhao is silent to the language of	A method for the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in a patient, said method comprising:	said output signal being indicative of the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in said patient	Nevertheless Pottala teaches	A method for the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in a patient, said method comprising  (See Para[0003] Currently, a number of tests exist that can diagnose whether a patient has a normal glucose tolerance (NGT) or an impaired glucose tolerance (IGT). One test is to measure the blood glucose level at a 2-hour point of oral glucose tolerance test (OGTT):):	said output signal being indicative of the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in said patient (See Para[0003])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhao wherein said output signal being indicative of the diagnosis of, or prediction of the risk of, an insulin-resistance pathology in said patient such as that of Pottala.	One of ordinary skill would have been motivated to modify Zhao, because Zhao teaches measuring glucose levels and combine the teaching with Pottala would determine if a patient has normal or impaired glucose tolerance and would help manage patient health.		With respect to Claim 24 Zhao teaches		The method according to claim 23, for use for the diagnosis of insulin-resistance pathology versus diabetes glycosuria in a patient, wherein said patient suffers from diabetes. (Examiner has interpreted this limitation as an intended use.  Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham,
2 USPQ2d-1647 (1987). Furthermore it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte P.feiffer, 1962 C.D. 408 (1961) .)			With respect to Claim 26 Zhao teaches	The method according to claim 23, 	wherein the vesicles comprising leucine dehydrogenase enzyme further comprise resazurin, NAD, 2,2'-azino-bis (3-ethylbenzothiazoline-6-sulphonic acid (ABTS) and/or 3-(4,5- dimethylthiazol-2-yl)-2,5-diphenyltetrazolium bromide (MTT) metabolites.  (Examiner notes that the vesicle comprising leucine dehydrogenase enyme is not required by the claims.  Examiner has interpreted the claims to require glucose oxydase enzyme )	With respect to Claim 28 Zhao teaches	The method according to of claim 23, 	wherein the output signal is a chemical, biological, electronic or photonic signal, or a physicochemical output signal (See Page 8 Paragraph 1 The results illustrated that the double-layered nanogel could stabilize the encapsulated insulin and decrease glucose concentration with reduced injection numbers).



Claim(s) 23-24, 26,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Boronic Acid as Glucose-Sensitive Agent Regulates Drug Delivery for Diabetes Treatment) in view of Pottala (US 2016/0357935 A1)

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Boronic Acid as Glucose-Sensitive Agent Regulates Drug Delivery for Diabetes Treatment) in view of Pottala (US 2016/0357935 A1)as applied to claim 23 above, and further in view of Singh (US2016/0120890 A1).		With respect to Claim 25 Zhao is silent to the language of	The method according to claim 23, 	wherein the diagnosis of, or prediction of the risk, is done based on the levels of BCAA and glucose in the patient's sample.	Nevertheless Singh teaches	wherein the diagnosis of, or prediction of the risk, is done based on the levels of BCAA and glucose in the patient's sample. (See Para[0363])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhao wherein the diagnosis of, or prediction of the risk, is done based on the levels of BCAA and glucose in the patient's sample such as that of Singh.	One of ordinary skill would have been motivated to modify Zhao, because BCAA is a major component that showed strongest difference between obese and lean groups and the amount of glucose would identify if a patient is insulin resistant.
	Examiner prior art could not be applied to Claim 27	The claim recites	The method according to claim 25, 	for use for the diagnostic of insulin resistance or early insulin resistance, and diabetes in a patient, wherein said method is implemented with two different populations of vesicles:	a) a first population of vesicles comprising encapsulated:	- enzyme: leucine dehydrogenase; and	- metabolites: MTT, NAD; and	b) a second population of vesicles comprising encapsulated:	- enzyme: Glucose-1-dehydrogenase, or Glucose oxydase, and Horse radish-peroxidase (HRP); and - metabolites: resazurin.	Since it is not clear how these limitations combine with the parent claims, and therefore no prior art could be applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Patel (Biocatalytic Synthesis of Some Chiral Drug Intermediates by Oxidoreductases) teaches Preparative synthesis of 9. Preparative reactions with glucose dehydrogenase and leucine dehydrogenase were run in an initial volume of 16 mL at pH 8.5 and 30°C. pH was maintained by addition of 3 M NH4OH with a Brinkmann pH-stat.	Guo (Glucose-sensitive polyelectrolyte nanocapsules based on layer-by-layer technique for protein drug delivery) teaches glucose-responsive nanocapsules [CS-NAC/p(GAMA-r-AAPBA)] were readily fabricated with modified chitosan (CS-NAC) and random glycopolymer poly(Dgluconamidoethyl methacrylate-r-3-acrylamidophenylboronic acid) p(GAMA-r-AAPBA) as the alternant multilayered
polyelectrolyte hybrid shell via layer-by-layer self-assemblyafter etching the amino functionalized SiO2 spheres by NH4F/HF.	Qi (Fabrication of glucose-sensitive protein microcapsules and their applications) teaches the layer-by-layer (LbL) technique has been widely used to construct different types of microcapsules based on the electrostatic interaction between charged polymers and proteins.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863